

Exhibit 10.40
[wftlogo.jpg]





November 4, 2013




Peter Fontana
via email to Peter.Fontana@weatherford.com


Re:    Separation Agreement


Dear Peter:


Pursuant to the terms of your Employment Agreement, as defined below, please
consider this letter as official notice by Weatherford International Ltd. and
its subsidiaries (“Weatherford”) of non-renewal of your Agreement beyond the
current Employment Period, as well as full and final agreement regarding your
separation from service from Weatherford. As part of your separation, you agree
that you will step down as Executive Vice President and Chief Operating Officer
of Weatherford as of the close of business on November 4, 2013, but continue as
a regular, full-time employee until your separation becomes finally effective at
the close of business on December 13, 2013 (the “Separation Date”). You will
also execute any necessary documents requested by Weatherford, including
resignation letters, relating to any positions or powers of attorney you hold
for any Weatherford affiliates. In full, complete and final settlement of all
amounts owed by Weatherford to you under your Employment Agreement with
Weatherford, dated April 19, 2010, (your “Employment Agreement”), your
assignment letters dated May 19, 2010, December 30, 2010, and January 9, 2012 1
(your “Assignment Letters”), various award agreements covering as yet unvested
equity awards granted to you (“Awards”) and in satisfaction of any other
end-of-service obligations or statutory benefits, Weatherford will provide you
the financial compensation outlined in this letter.


For purposes of your Employment Agreement, Assignment Letters and Awards, and as
agreed by you and Weatherford, the termination of your employment relationship
is effective as of the Separation Date.


Pursuant to Section 5(b)(i) of your Employment Agreement, Weatherford will pay
to you, in British pounds, the Accrued Obligation reflected in Table 1 below
within 30 days of the Separation Date. You acknowledge and agree that
Weatherford may withhold appropriate and applicable taxes from the amounts to be
paid or processed but that you are ultimately responsible for the payment of
your income and personal taxes and any other personal remuneration related tax
expenses applicable to you.


From the date hereof to and until the Separation Date, you will continue to be
paid your base salary and the amounts set forth in the Assignment Letter dated
December 30, 2010, i.e. your annual stipend, local coefficient and international
service premium, in accordance with normal payroll practices.


Within 30 days following your Separation Date, Weatherford will pay you a lump
sum equal to the total amount set forth on Table 2 below.


 
 
 
 

1 Letter contains a typographical error, date referenced in letter states 2011
instead of 2012.



Weatherford
+1.713.836.4117 Direct
www.weatherford.com
2000 St. James Place
+1.713836.5050 Fax
 
Houston, TX 77056
 
 
USA
 
 

--------------------------------------------------------------------------------



Peter Fontana
November 4, 2013
Page 2

Pursuant to Section 5(b)(ii) of your Employment Agreement, you and your
dependents will have continued insurance coverage for one year from the
Separation Date, provided that you continue to pay the monthly employee
contribution for benefits requiring an employee contribution. The current
monthly payments for your benefit selections requiring an employee contribution
are:


Medical:        USD 165.00 per month
Dental:            USD 24.00 per month
Vision:            USD     0.00 per month
Total            USD 189.00 per month


Payments should be made to Weatherford and mailed to “Benefits” at 2000 St.
James Place, Houston, Texas 77056. These rates are effective through December
31, 2013 and are subject to change January 1, 2014. You will be notified of any
change in payments as well as be given an opportunity to change any of your
plans during any open-enrollment period. If you become re-employed with benefits
during the one-year period, Weatherford benefit plans become secondary to
coverage provided by a new employer.


You acknowledge your continuing obligations with respect to confidential
information and Work Product under Sections 9 and 10 of the Employment Agreement
and your obligations with respect to non-competition and non-solicitation under
Section 11 of your Employment Agreement.


Pursuant to Section 5(b)(i)(A)(II) of your Employment Agreement and various
Awards, you will have restricted share units and performance units vest as shown
in Table 3 below. These will be transferred to your account in accordance with
the terms of the various Awards.


The termination of your employment and your Employment Agreement does not reduce
any rights you have under the indemnification agreement(s) between you and
Weatherford or its subsidiaries.


Further, you and Weatherford agree that for a transitional period, as may be
mutually agreed, commencing on the Separation Date, you will provide continuous
consulting services to the Company as requested by Weatherford, such services
expected to be rendered during normal business hours and upon reasonable notice.
During the consulting period, you will be compensated at a rate of USD $50,000
per month, but such monthly rate shall be paid only starting April 19, 2014 and
you agree that no other specific compensation or payments will be owed for
services rendered prior to such date. You will be reimbursed normal and
reasonable business expenses during this time. This consulting arrangement may
be terminated at any time by either party upon 30 days written notice.


Please let me know if you have any questions regarding these matters. Otherwise,
please execute this letter agreement where indicated below.
                            
Best regards,
 
 
 
/s/ Alejandro Cestero
 
Alejandro Cestero
 
Vice President and Co-General Counsel
 


Weatherford
+1.713.836.4117 Direct
www.weatherford.com
2000 St. James Place
+1.713836.5050 Fax
 
Houston, TX 77056
 
 
USA
 
 

--------------------------------------------------------------------------------



Peter Fontana
November 4, 2013
Page 3



Acknowledged and Agreed
As of November 4, 2013






/s/ Peter T. Fontana
 
Peter T. Fontana
 











--------------------------------------------------------------------------------



Peter Fontana
November 4, 2013
Page 4

Table 1
Clause of Section 5(b)
Item
Amount
(i)(A)(I) (to be paid
by January 13, 2014)
Accrued Obligation
(includes accrued vacation @ 86.75 days)
GBP213,869.11
(i)(B)(II) (to be paid the later of
January 13, 2014 or at the time annual bonuses are normally paid).
Expected, Pro-rated 2013 bonus @ target, *however, final payment will be based
on actual performance
GBP609,381*
(i)(B)(III) (to be paid
by January 13, 2014)
1 x base + bonus @ target
GBP1,281,984



Table 2
December 14, 2013 - April 18, 2014
Base:
 
     Salary
222,566.67


     Global Employee Retirement Savings Plan - match
11,128.33


International Benefits:
 
     International Service Premium
22,256.67


     Good and Services
44,513.33


     Stipend (in lieu of housing, auto and schooling)
56,338.58


 
 
Amount Due
GBP 356,803.58





Table 3
Award
Grant Date
Units
Shares Vesting


Restricted Share Units
15 February 2011
37,688
37,688


Restricted Share Units
23 March 2012
66,807
66,807


Restricted Share Units
23 March 2012
66,807
66,807


Performance Units (a)
15 February 2011
113,064
TBD


Performance Units (b)
23 March 2012
100,211
TBD


Performance Units (c)
23 March 2012
100,210
TBD


Performance Units (d)
7 March 2013
429,923
TBD


  Total
 
 
TBD





(a) - (d) Number of Shares Vesting for Performance Units to be calculated and
measured as of Separation Date of December 13, 2013. For illustrative purposes
only, as of September 30, 2013, the Performance Units would have vested as
follows:


(a)
Weatherford ranked fourth, so these awards vest at 0.0x the units.

(b)
Weatherford ranked third, so these awards vest at 0.5x the units.

(c)
Weatherford’s CAGR was less than 10%, so these awards vest at 0.0x the units.

(d)
Weatherford’s CAGR was greater than 20%, so these awards vest at 2.0x the units.



